Citation Nr: 0329233	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-08 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from January 1968 until August 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Huntington, West Virginia.

This matter was previously denied by the Board in November 
2000.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims ("Court").  In an 
April 2001 Order, the Court vacated the November 2000 Board 
decision, and remanded the matter back to the Board for 
development consistent with the Appellee's Unopposed Motion 
for Remand and for a Stay of Proceedings.  
Subsequently, the Board issued a decision in June 2002, which 
was also appealed by the veteran.  An Order vacating that 
decision and remanding the matter to the Board was issued by 
the Court in February 2003.  


FINDINGS OF FACT

1.  In an unappealed August 1990 decision, the RO denied 
service connection for PTSD.  

2.  The evidence added to the record subsequent to the August 
1990 RO decision, when viewed in the context of the entire 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The veteran has been diagnosed with PTSD.

4.  The veteran has not been shown to have participated in 
combat with the enemy.

5.  The evidence of record corroborates the occurrence of an 
in-service stressor.

6.  The medical evidence shows that the veteran's currently 
diagnosed PTSD relates to an in-service stressor event.


CONCLUSIONS OF LAW

1.  The RO's August 1990 decision declining to reopen the 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 
(2003).

2.  The evidence received subsequent to the RO's August 1990 
denial is new and material, and the requirements to reopen a 
claim of entitlement to service connection for PTSD have been 
met.  38 U.S.C.A. § 5108, 5107(b), 7104  (West 2002); 
38 C.F.R § 3.156 (2002).  

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 101, 
1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

As noted previously, prior Board decisions issued in November 
2000 and June 2002 have been vacated by the Court.  In 
overturning those decisions, the Court found that the Board 
had inadequately discussed VA's duty to notify and assist the 
veteran in the development of his claim, as mandated by the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The second Court order, issued in February 
2003, specifically concerned the Board's failure to clearly 
apprise the veteran of the type of evidence necessary to 
substantiate his claim and whether it was the responsibility 
of the veteran or VA to obtain such information, as set forth 
in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002)

Since the issuance of the Court orders in April 2001 and 
February 2003, the United States Court of Appeals for the 
Federal Circuit held in Kuzma v. Secretary of Veterans 
Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) that Section 
3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) does not 
apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  

It is unclear, at this time, whether the VCAA applies to the 
claims in this current appeal because they were filed before 
enactment of VCAA.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
these claims.  

Nevertheless, in light of the favorable determinations 
contained herein, a remand of the case for additional 
development with regard to VA's duties to notify and assist 
pursuant to the VCAA would serve no useful purpose.  A remand 
is inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991)

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2002)(eliminates the concept of a well-grounded claim).

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Additionally, service connection shall be 
established for a disability which is proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection- PTSD

The elements required to establish a claim of service 
connection for PTSD have changed during the course of the 
appeal.  Under the current version of the law, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  Prior to March 1997, 38 C.F.R. 
§ 3.304(f) provided that service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in 
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  Both versions of this 
regulation must be considered in the present case, with 
application of that most favorable, since the change in 
regulation became effective during the course of the 
veteran's appeal.  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. 
App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Factual background

The veteran's service medical records were negative for any 
psychiatric disorders.  His DD Form 214 indicates receipt of 
the following decorations: National Defense Service Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal.  
Additional documentation shows that he was also awarded the 
Bronze Star Medal for meritorious service.  His military 
specialty was as a truck driver.  Personnel records note duty 
assignments as a light vehicle driver.

VA outpatient treatment reports dated in 1986 and 1987 reveal 
psychological  treatment.  Specifically, the veteran's 
complaints included depression, anhedonia, sleep problems, 
nightmares, intrusive thoughts, anxiety attacks and anger 
management problems.  An April 1987 report noted that the 
veteran was willing to discuss his Vietnam experiences.  The 
content of such experiences was not detailed in the report, 
however.  

In an August 1987 statement, the veteran described some 
stressful experiences in Vietnam.  He mentioned that he 
occasionally had to go on patrol at night to a grave about a 
quarter-mile past the perimeter to "wait for Charlie."  He 
also stated that he was at a firebase when it was hit.  He 
additionally described an experience in which he mistakenly 
killed 2 children upon hearing a rustling sound in some 
bushes.  He stated that he spent his time in Vietnam always 
wondering if he would live or die.  

VA outpatient treatment reports dated from 1988 to 1990 
revealed further treatment for PTSD symptomatology.  A March 
1988 report noted that the veteran had memories of killing 2 
children in Vietnam.  A December 1989 treatment report 
contained an impression of PTSD symptoms.  

In April 1997, the veteran submitted a statement further 
discussing his in-service stressors.  He noted that there 
were incoming shells during his time at Phu Bai airport.  He 
stated that he was assigned to quarter mile watches close to 
a demilitarized zone.  He described an incident in which he 
and a friend mistakenly shot and killed two children who were 
playing in bushes.     

An April 1997 letter from the veteran's ex-wife noted the 
change in his demeanor and personality upon return from 
service.  She stated that the veteran returned feeling angry, 
depressed, fearful and lonely.  He had many difficulties in 
interacting with family members and he displayed erratic 
changes in mood.

An August 1997 VA examination contained a diagnosis of PTSD.  
The veteran stated during the examination that he could not 
get his Vietnam experiences out of his mind.  He mentioned as 
stressor events the accidental killing of 2 children, mortar 
attacks and seeing many casualties.

An August 1997 VA outpatient treatment report contains an 
assessment of PTSD.  

In August 1997, the veteran submitted a statement in which he 
reiterated his stressful experiences, as described in earlier 
correspondence.  

In a March 1998 statement, the veteran stated that the 101st 
Airborne division was in a hostile area and that they got hit 
frequently with incoming fire.  He stated that there were 
firefights both on the perimeter of bases he had stayed at, 
and also at the firebases where he would go to unload 
ammunition.

A February 1998 VA report contained an impression of PTSD.  

An April 1998 VA report contained a diagnosis of PTSD, 
chronic.  It was noted that the veteran was participating in 
the PTSD inpatient program.  

VA treatment reports dated in June 1998 and July 1998 
contained impressions of PTSD.  The latter diagnosis followed 
an admission examination to an inpatient program, and was 
listed as an Axis I disorder.  

The veteran was examined by VA in October 1998.  He was noted 
to avoid social situations.  He was unemployed, had no 
friends and remained isolated, anxious and avoidant.  The 
examiner noted that the veteran exhibited classic PTSD 
symptoms, such as survivor guilt, thought intrusions, severe 
nightmares with night sweats, exaggerated startle response, 
and extreme anxiety in social and occupational settings.  He 
was diagnosed with PTSD, 309.81, based on stress in combat in 
Vietnam of being continually subjected to enemy fire for 14 
months, and reported participation in the deaths of children.  

An October 1999 VA treatment report noted an Axis I diagnosis 
of PTSD.  

In an October 2002 response to a request for information, the 
Director of the U.S. Armed Services Center for Unit Records 
Research (CRUR) submitted Annual Historical summaries of the 
801st Maintenance Battalion, 101st Airborne Division.  Those 
records revealed that the unit was stationed at Camp Eagle, 
which was under rocket attack in October 1968, November 1968, 
December 1968 and January 1969.

Analysis

The veteran initially raised a claim of entitlement to 
service connection for PTSD in September 1986.  The RO 
considered and denied that claim in a November 1987 rating 
decision.  The veteran disagreed with that determination and 
initiated an appeal.  A statement of the case was issued in 
March 1988.  However, the veteran never perfected his appeal 
by submitting a VA Form 9 or its equivalent.  Thus, November 
1987 rating decision became final.  38 U.S.C.A. § 7105.  Most 
recently prior to the December 1998 rating decision on 
appeal, the RO declined to reopen the claim by letter 
determination dated August 9, 1990.  The veteran was provided 
his appellate rights at that time, but did not complete an 
appeal.  As such, that determination is the most recent final 
denial of the benefit sought.  38 U.S.C.A. § 7105.

The evidence of record at that time of the August 1990 denial 
included the veteran's service medical records, his 
contentions, and post-service VA treatment records dated from 
1986 to 1990.  The service medical records are negative for 
any psychiatric complaints or abnormal findings.  The report 
of examination for separation from service in August 1969 
indicates that psychiatric evaluation was normal.  The 
veteran reported he was in good health and that his only 
complaint was low back pain.  In a report of medical history 
completed at that time, he denied he had, or had had, 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or nervous trouble of any sort.  The VA treatment 
reports dated from 1986 reflect that the veteran was treated 
for PTSD.  

In correspondence received in August 1987, the veteran 
reported experiencing stress while in Vietnam.  He said that 
being on guard duty one-quarter of a mile from the base 
perimeter, and just being in Vietnam, were very stressful.  
He noted  where he was stationed, but did not provide any 
dates.  He described being at a firebase called Bastone when 
it was hit, as well as an incident off-base during which he 
and a friend from 502 shot at noise in some bushes and killed 
two Vietnamese kids.  The veteran said that he and his had 
friend never told anyone about the incident.  

What was missing at the time of the RO denial in August 1990 
was verification of a reported stressor upon which a 
diagnosis of PTSD was based.  

As noted above, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the RO in August 1990 includes service personnel 
records and Army historical summaries of the 801st 
Maintenance Battalion, 101st Airborne Division.  The former 
describes the veteran's duty assignments and the latter 
details the events generally affecting his unit.  Such 
evidence is neither cumulative nor redundant of evidence 
associated with the claims folder at the time of the last 
final denial in August 1990.  Thus, such evidence is "new" 
within the meaning of 38 C.F.R. § 3.156(a).  

In addition to being "new," the service personnel and unit 
records support the veteran's contention that he experienced 
shellfire during service.  Thus, the evidence tends to show 
the existence of an in-service stressor, and as such it bears 
directly and substantially upon the specific matter under 
consideration.  Therefore, such evidence is "material" 
under 38 C.F.R. § 3.156(a).  

Having determined that the evidence received subsequent to 
the last prior final RO denial in August 1990 is both new and 
material, the requirements to reopen the veteran's claim of 
entitlement to service connection for PTSD have been met.  To 
this extent, the appeal is granted.  

Now that the veteran's claim of entitlement to service 
connection for PTSD has been reopened, the Board must 
consider the merits of the claim.  As previously stated, a 
successful service connection claim for PTSD will contain the 
following three elements: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown at 389.  In the present case, the evidence associated 
with the claims establishes all three elements, allowing for 
a grant of service connection, as will be discussed below.

In considering the first element of a PTSD claim, that of a 
current diagnosis, the Board notes that under 38 C.F.R. 
§ 4.125(a), such diagnosis must conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  In the present 
case, a VA examination report dated October 1998 contains an 
Axis I diagnosis of PTSD, 309.81, based upon reported 
stressors.  As the examiner referenced the relevant 
diagnostic code under DSM-IV, the diagnosis satisfies 38 
C.F.R. § 4.125(a).  Thus, the first element of a PTSD claim 
is established here.  

Having established that a valid diagnosis of PTSD exists, the 
Board must determine whether the veteran experienced a 
reported stressful experience during service upon which the 
diagnosis was based.  In making that assessment, it is first 
necessary to determine whether the evidence demonstrates that 
the veteran engaged in combat with the enemy.  Here the 
evidence does not so demonstrate.  First, the veteran 
received no award or decoration specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), combat incurred wounds (the Purple Heart 
Medal), or valor in combat with the enemy.  Instead, the 
evidence establishes receipt of the National Defense Service 
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal 
and the Bronze Star Medal.  The latter was awarded for 
meritorious service, rather than for valor.  Thus, the 
veteran's awards and decorations in this case do not entitle 
him to a presumption that he "engaged in combat with the 
enemy."   

In addition to receipt of designated awards and decorations, 
"conclusive evidence" of combat participation may also be 
established by "other supportive evidence."  See Zarycki, 
supra.  The Board finds the term "other supportive evidence" 
is unclear as to the limitations, if any, on what can 
constitute "other supportive evidence."  At a minimum, 
however, the case law from the Court would preclude the use 
of the claimant's own assertions as "other supporting 
evidence," nor would post-service medical evidence suffice as 
"other supporting evidence."  To the extent that the term 
"other supporting evidence" in this context could consist of 
service department records, the Board finds that there are no 
service department medical or administrative records to 
establish that the veteran "engaged in combat with the 
enemy."  

Where the record, as here, fails to establish that the 
veteran engaged in combat with the enemy, the veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  Here, such verification is 
found in an October 2002 submission from Director of the U.S. 
Armed Services Center for Unit Records Research (CRUR).  
Those records revealed that Camp Eagle was under rocket 
attack in October 1968, November 1968, December 1968 and 
January 1969, and that the 801st Maintenance Battalion, 101st 
Airborne Division was stationed there during those times.  
The veteran's personnel records show that he was a member of 
the 801st Maintenance Battalion, 101st Airborne Division from 
October 1, 1968 until August 11, 1969, which coincides with 
the time of the attacks.  

The Board is cognizant of the fact that the information 
provided by CRUR did not specifically establish that the 
veteran himself had been a participant in any of the rocket 
attacks.  However, the Court has expressly rejected the 
notion that specific evidence that a veteran was actually 
with his unit at the time of an attack is required to verify 
that attack as a PTSD stressor.  See Pentecost v. Principi, 
16, Vet. App. 124 (2001).   Thus, the CRUR reports are 
sufficient corroboration of an in-service stressor, and serve 
to satisfy that element of a PTSD claim.

The final element of a PTSD claim to be considered is whether 
the medical evidence contains an etiological opinion linking 
the veteran's currently diagnosed PTSD to the established in-
service stressor event.  Here, it can be reasonably inferred 
that the diagnosis of PTSD rendered at the October 1998 VA 
examination is based upon the veteran's active duty in 
Vietnam.  Indeed, the Axis IV diagnosis in that examination 
report noted stresses in Vietnam, and stated that the veteran 
was continually subjected to enemy fire for 14 months and 
that he participated in the accidental deaths of children.  
While the killing of the children has not been verified, the 
enemy fire has.  No stressor sources other than combat were 
mentioned in the examination report.  

In conclusion, the Board finds that all elements of a service 
connection claim for PTSD have been successfully demonstrated 
and that a grant of this benefit is warranted.  The Board 
notes that the evidence is in support of the claim, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



